Exhibit 10.1

FIRST AMENDMENT TO

STOCKHOLDERS AGREEMENT

This FIRST AMENDMENT TO STOCKHOLDERS AGREEMENT (this “Amendment”) is made and
entered into as of September 17, 2014, by and between Surgical Care Affiliates,
Inc., a Delaware corporation (the “Company”), and TPG Partners V, L.P., TPG FOF
V-A, L.P. and TPG FOF V-B, L.P. (together with their Affiliates, “TPG” or the
“TPG Investors”). Capitalized terms used in this Amendment and not otherwise
defined herein shall have the respective meanings assigned to such terms in that
certain Stockholders Agreement, dated as of November 4, 2013, by and among the
Company, the TPG Investors and the Other Stockholders (the “Stockholders
Agreement”).

Recitals

WHEREAS, the Company and the TPG Investors entered into the Stockholders
Agreement in order to provide for certain governance rights and to set forth the
respective rights and obligations of the Stockholders following the Company’s
IPO;

WHEREAS, the Stockholders Agreement, among other things, entitles TPG to
designate for nomination a majority of the seats on the Board of Directors of
the Company (the “Board”) so long as TPG beneficially owns more than 50% of the
Post-IPO TPG Shares;

WHEREAS, as of the date hereof, the Board is comprised of seven directors,
(i) four of whom are TPG Directors, (ii) one of whom is the Chief Executive
Officer of the Company and (iii) two of whom are Unaffiliated Directors;

WHEREAS, the Company intends to appoint a third Unaffiliated Director to the
Board, effective as of October 1, 2014; and

WHEREAS, the parties hereto desire to amend the Stockholders Agreement on the
terms set forth herein.

Agreement

NOW, THEREFORE, in consideration of the premises and of the respective covenants
and agreements contained herein and in the Stockholders Agreement, the parties
hereto, intending to be legally bound, hereby agree as follows:

1. Section 3.1(b) of the Stockholders Agreement shall be deleted in its entirety
and the following substituted therefor:

(b) Appointment of Additional TPG Director to the Board. For so long as (i) TPG,
in the aggregate, beneficially owns more than 50% of the Post-IPO TPG Shares,
and (ii) the Board is comprised of eight (8) directors, four (4) of whom are
non-TPG Directors, the Board shall take all Necessary Action, as soon as
reasonably practicable following receipt of written notice from TPG, to increase
the size of the Board by one (1) director to nine (9) directors and to fill such
newly created directorship with one (1) additional TPG Director who shall be
designated by TPG.



--------------------------------------------------------------------------------

2. Except as otherwise provided herein, all terms, provisions, covenants,
representations, warranties and conditions in the Stockholders Agreement shall
remain unchanged and in full force and effect.

3. The corporate laws of the State of Delaware will govern all questions
concerning the relative rights of the parties hereunder to the extent such laws
are applicable. All other questions concerning the construction, validity and
interpretation of this Amendment shall be governed and construed in accordance
with the domestic laws of the State of New York.

4. From and after the date hereof, any reference to the Stockholders Agreement
shall be deemed to be a reference to the Stockholders Agreement as amended
hereby.

5. This Amendment may be executed in any number of separate counterparts each of
which when so executed shall be deemed to be an original and all of which
together shall constitute one and the same instrument. Counterpart signature
pages to this Amendment may be delivered by facsimile or electronic delivery
(i.e., by email of a PDF signature page) and each such counterpart signature
page will constitute an original for all purposes.

[Signature Pages Follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the day
and year first above written.

 

SURGICAL CARE AFFILIATES, INC. By:  

/s/ Richard L. Sharff, Jr.

  Name:  Richard L. Sharff, Jr.   Title:  Executive Vice President and General
Counsel

 

[Signature Page to First Amendment to Stockholders Agreement]



--------------------------------------------------------------------------------

TPG PARTNERS V, L.P. By:   TPG GenPar V, L.P.,       its general partner By:  
TPG Gen Par V Advisors, LLC,       its general partner By:  

/s/ Ronald Cami

  Name:  Ronald Cami   Title:    Vice President TPG FOF V-A, L.P. By:   TPG
GenPar V, L.P.,       its general partner By:   TPG Gen Par V Advisors, LLC,  
    its general partner By:  

/s/ Ronald Cami

  Name:  Ronald Cami   Title:    Vice President TPG FOF V-B, L.P. By:   TPG
GenPar V, L.P.,       its general partner By:   TPG Gen Par V Advisors, LLC,  
    its general partner By:  

/s/ Ronald Cami

  Name:  Ronald Cami   Title:    Vice President

 

[Signature Page to First Amendment to Stockholders Agreement]